DETAILED ACTION
This Office Action is responsive to the Applicants' Request for Continued Examination (RCE) filed on 9/20/22 and amendment concurrently filed therewith. In virtue of this amendment, claims 1-20,23, 35 and 40-45 are canceled; thus, claims 21-22, 24-34, 36-39 are now presented in the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 24-34, 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over by Roimela Kimmo (EP 3046397A1) in view of Pedersen (US Pub. No: 2014/0052220).
Regarding claim 21, Roimela Kimmo disclose that, a method of controlling the light output of a light fixture(see figure 4, light source(420)), the method comprising: detecting, by one or more control devices(figure 1, an electronic apparatus(10) which includes a processor(11), paragraphs [0057-0065]), the presence of a user(402,404) in or near a space illuminated by a light fixture(420) based on one or more signals indicative of presence of the user (402, 404) in or near the space(figure 4, paragraphs [0078-0089]); and (figures 1 and figure 4 for lighting controller, paragraph[0083]), (figures 4, GA-6D, paragraphs [0103-0116]); and responsive to detecting the presence of the user in or near the space: accessing, by the one or more control devices, data associated with a defined light profile associated with the user(402, 404), and controlling, by the one or more control devices, a light output of the light fixture(420) in accordance with the data associated with the defined light profile associated with the user by adjusting, by the one or more control devices, an intensity or color temperature(paragraph [0083]) of the light output of the light fixture according to the defined light profile associated with the user. Figures 7A-11 and paragraphs [0117-0184].
Roimela Kimmo do not clearly disclose a time of day instead of first light control setting for a first time period and to actuate the light source in conformance with the second light control setting for a second time period and wherein adjusting, by the one or more control devices, an intensity or color temperature of the light output of the light fixture according to the defined light profile associated with the user and the time of day includes increasing color temperature of the light output of the light fixture for a predetermined period of time following sunrise.
Pedersen disclose in figures 6 and 10-12 that, wherein adjusting, by the one or more control devices, an intensity or color temperature of the light output of the light fixture according to the defined light profile associated with the user and the time of day (figures 10-12) includes increasing color temperature of the light output of the light fixture for a predetermined period of time following sunrise. Paragraphs [0216-0221 and 0233-0254].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Pedersen into the circuit of Roimela Kimmo to improve more advance or more flexible of control system to set the light control setting for specific time, intensity and color temperature.
Regarding claim 22, combination Roimela Kimmo and Pedersen disclose wherein the time of day is indicative of a real time clock; and wherein the defined light profile is specified as a look up table correlating one or more parameters with the time of day as indicated by the real time clock specifies an adjustment to one or more parameters of the light output of the lighting fixture as a function of time.
Regarding claim 24, combination Roimela Kimmo and Pedersen disclose wherein the one or more parameters of the light output comprise the color temperature of the light output adjusting, by the one or more control devices, an intensity or color temperature of the light output of the light fixture according to the defined light profile associated with the user and the time of day includes decreasing color temperature of the light output of the light fixture at night.
Regarding claim 25, Roimela Kimmo disclose wherein the accessing, by the one or more control devices, the data associated with the defined light profile associated with the user comprises obtaining data indicative of a first light profile and data indicative of a second light profile that is different than the first light profile. Figures 4, 6A-11.
Regarding claim 26, Roimela Kimmo disclose further comprising: determining, by the one or more control devices, a blended light profile based on the first light profile and the second light profile. Figures 4, 6A-6D, paragraphs [0112-0113].
Regarding claim 27, Roimela Kimmo disclose wherein the controlling, by the one or more control devices, the light output of the light fixture includes adjusting a power distribution among a plurality of light sources of the light fixture according to the blended light profile. Paragraphs [0112-0113].
Regarding claim 28, Roimela Kimmo disclose wherein the data associated with the defined light profile associated with the user is obtained from a remote device associated with the user via a communication interface. Figures 1 and 8-11.
Regarding claim 29, Roimela Kimmo disclose further comprises communicating data associated with the power distribution to one or more other light fixtures in the space via a communication interface. Figure 11, 4 and 5A-5C for lighting control.
Regarding claim 30, Roimela Kimmo disclose, a control device comprising: a memory(12) for storing at least one defined light profile associated with a user(see figures 8-10), and a processor (11) for programmed to: detect, by one or more control devices, the presence of a user in or near a space illuminated by a light fixture(figure 4, 420) based on one or more signals indicative of presence of the user (402, 404) in or near the space(room) (figures 4, 6A-6D, paragraphs [0103-0116]); and responsive to detecting the presence of the user in or near the space(figures 4, 8-11): access data associated with a defined light profile associated with the user profile (figures 1 and figure 4 for lighting controller, paragraph[O083]); and control a light output of the light fixture(420) in accordance with the data associated with the defined light profile associated with the user by adjusting an intensity or color temperature(paragraph [0083]), of the light output of the light fixture according to the defined light profile associated with the user(figures 5A-10). Also see figures 7A- 11 and paragraphs [0117-0184].
Roimela Kimmo do not disclose a time of day, and increase the color temperature of the light output for a period of time after sunrise.
Pedersen disclose in figures 6 and 10-12 that, a time of day, and increase the color temperature of the light output for a period of time after sunrise. Paragraphs [0216-0221 and 0233-0254].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Pedersen into the circuit of Roimela Kimmo to improve more advance or more flexible of control system to set the light control setting for specific time, intensity and color temperature.
Regarding claim 31, combination Roimela Kimmo and Pedersen disclose wherein the time of day is indicative of a real time clock; and wherein the defined light profile is specified as a look up table correlating one or more parameters with the time of day as indicated by the real time clock.
Regarding claim 32, Roimela Kimmo disclose wherein the data associated with the defined light profile associated with the user is obtained from a remote device via a communication interface. Figure 1.
Regarding claim 33, Roimela Kimmo disclose wherein the remote device is located in or near the space. Figure 1 and 4. 
Regarding claim 34, Roimela Kimmo disclose wherein the defined light profile associated with the user is selected from among a first light profile associated with a first user and a second light profile associated with a second user that is different from the first user. Figures 6A-6D.
Regarding claim 36, Roimela Kimmo disclose that, a light fixture comprising: a light source(figure 4, 420); a power circuit; and a control device (figure 1, 10) configured to: detect the presence of a user(402,404) in or near a space(room, figure 4) illuminated by the light fixture based on one or more signals indicative of the presence of the user(402, 404) near the space; and in response to detecting the presence of the user near the space: access data associated with a defined light profile associated with the user(figures 8-10), and control a light output of the light fixture in accordance with the data associated with the defined light profile associated with the user by adjusting an intensity or color temperature of the light output of the light fixture( paragraph [0083], also see figures 5A-5C, 6A-6D, for paragraphs [0096-0116]) according to the defined light profile associated with the user. Also see figures 7A-11 and paragraphs [0117-0184].
Roimela Kimmo do not clearly disclose a time of day includes increase the color temperature of the light output for a period of time after sunrise.
Pedersen disclose in figures 6 and 10-12 that, a time of day, and increase the color temperature of the light output for a period of time after sunrise. Paragraphs [0216-0221 and 0233-0254].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Pedersen into the circuit of Roimela Kimmo to improve more advance or more flexible of control system to set the light control setting for specific time, intensity and color temperature.
Regarding claim 37, combination Roimela Kimmo and Pedersen disclose wherein the time of day is indicative of a real time clock: and wherein the defined light profile is specified as a look up table correlating one or more parameters with the time of day as indicated by the real time.
Regarding claim 38, Roimela Kimmo disclose wherein the defined light profile associated with the user is selected from among a first light profile associated with a first user and a second light profile associated with a second user that is different from the first user. Figures 4-10.
Regarding claim 39, Roimela Kimmo disclose wherein the data associated with the defined light profile associated with the user is obtained from a remote device located in or near the space via a communication interface. Figures 1, 6-10.

Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure. See prior arts/references listed on the PTO-892 form attached. Inquiry Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817. The examiner can normally be reached on 6 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh D A/ 
Primary Examiner 
Art Unit 2844